DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/20 has been entered.
 
Status of the Claims
Former claim 14 has been added to claim1 but with the amendment that the feature “the exhaust gases have an NO2/NOx ratio > 0.5 and/or a temperature of 180-450 degrees C” that now both of these features are required.  Claim 13 has been canceled.  Claims 22-24 are newly added.

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are respectfully not persuasive. 

Pg. 8 of the remarks argue the following:
As seen from the following discussion, since the applied prior art was not even concerned with the problem/solution set for which the current claim 1 is highly effective, it fails to disclose or suggest the claim 1 catalyst device.

As seen from the discussion below, it is respectfully submitted that claim 1 is patentably distinct over the prior art asserted herein.

Like claim 1, the aforementioned claim 14 which is currently contained in claim 1 was rejected as being deemed obvious by the combination of Han (EP 2992956) in view of Bauer (US 2015/0224486). More specifically there was set forth the following:

As to Claim 14, Han teaches that the NOx conversion rate ranges from 35-83 degrees C (table 2).

This indication in the Office Action is not understood as the range of 35-83 is not a C degrees range as indicated in the rejection, but is relative to NOx conversion and not a temperature range. Nonetheless the combination of Hand and Bauer, which forms the basis in all of the prior art rejections, is submitted to be deficient in a variety of other aspects. For instance, as recognized on page 7 of the final Office Action, Han does not describe that the vanadium oxide and titanium oxide material is supplemented with silica and cerium oxide.

	This is respectfully contended due to the typographical error in the previous rejection concerning claim 14.  Table 2 in the Han primary reference states that the NOx conversion rate ranges from 35.- to 83.6 at temperatures of 230 degrees C and 250 degrees C (see table 2).  The temperature conditions were inadvertently omitted but have been added below.


	Next, the remarks argue the following on pg. 8-pg. 9:
Han is also, however, silent about a catalyst configured for avoidance of nitrous oxide (N2O) formation. Furthermore, Han states [0004] that

“Typically used in an SCR system are V205/Ti02catalysts or metal-exchanged zeolite catalysts. Particularly, the V205/Ti02catalyst operates at 250-450°C, but does not guarantee catalytic performance at low temperatures in the presence of NO alone. In contrast, abundant N02in the exhaust gas improves the catalytic performance of the catalyst and extends the low-temperature operation range thereof. Hence, an oxidation catalyst may be placed upstream of the SCR catalyst in the system to oxidize NO into N02, resulting in the enrichment of N02. On the other hand, too high a NO2/NO ratio deteriorates rather than improves the catalytic performance, and thus it has been found to be optimal to maintain the NQ2:NO ratio = 1.”. see [0004] of Han. (emphasis added)

The aim of Han is to provide an SCR catalyst with improved ammonia occlusion ability to effectively convert NOx into innoxious matter in the acceleration and deceleration phases of an engine, and to a discharge apparatus for exhaust gas with improved purification ability for nitrogen oxides at low temperatures that do not allow for the injection of a reducing agent, using the same, see [0001], The experimental data of Han does not indicate the NO2/NO ratio used for the measurements. Given the statement in paragraph [0004], it seem plausible that said ratio was about 1, corresponding to a NO2/NOx ratio of 0.5, because Han [0004] teaches away from a NO2/NO ratio of larger than 1 relative to the described usage. Han thus fails to disclose or suggest a selective catalytic reduction (SCR) catalyst device that is operative to purify exhaust gases having a NO2/NOx ratio >0.5 inclusive of when the exhaust gases are operating within a temperature range of 180 to 450°C, having the composition further set out in claim 1.

This is respectfully contended.  The catalyst performance with respect to the NO2/NOx ratio is with regard to lower exhaust temperature (see above), those below the range of 250-450 degrees C.  However, the NO2/NOx ratio would not apply to higher temperature ranges.
	Furthermore, the claims are to catalysts and therefore the same way of operating the catalyst would end up producing the same characteristics.

Next, the remarks on pg. 9 (middle) to pg. 10 argues the following:
Nor does Bauer solve this deficiency in Han relative to the claim 1 arrangement. That is, in addition to the below described feature in Bauer that teaches away from the usage of its described materials in other than a thermal resistant blend, it is also lacking the current claim 1 structure directed atN20 suppression. For instance: nitrous oxide (N2O) is mentioned twice in the description of Bauer: first, in paragraph [0004], wherein it is stated that N2O forms part of NOx, and second, in paragraph [0033], last sentence, reading “Embodiments using pre-aged Fe-BEA aluminosilicate are advantageous in applications in which the formation of N2O is undesirable.”

As regards the NO to NO2 ratio, Bauer discloses in paragraph [0045]:

“In a further embodiment, a diesel oxidation catalyst for oxidizing nitrogen monoxide in the exhaust gas to nitrogen dioxide can be located upstream of a point of metering the nitrogenous reductant into the exhaust gas. In one embodiment, the diesel oxidation catalyst is adapted to yield a gas stream entering the SCR zeolite catalyst having a ratio of NO to NO2 of from about 4:1 to about 1:3 by volume, e.g. at an exhaust gas temperature at oxidation catalyst inlet of 250° C. to 450° C. In another embodiment the NO to NO2 is maintained at a ratio of about 1:2 to about 1:5 by volume. The diesel oxidation catalyst can include at least one platinum group metal (or some combination of these), such as platinum, palladium, or rhodium, coated on a flow-through monolith substrate. In one embodiment, the at least one platinum group metal is platinum, palladium, or a combination of both platinum and palladium. The platinum group metal can be supported on a high surface area washcoat component such as alumina, a zeolite such as an aluminosilicate zeolite, silica, non-zeolite silica alumina, ceria, zirconia, titania or a mixed or composite oxide containing both ceria and zirconia.” (emphasis added).

This is respectfully not agreed.  First, Applicant argues that Bauer teaches away from usage of their material “in other than a thermal resistant blend”, but it is unclear where that is or how that teaches away from using the catalyst of Han.
	Next, the remarks argue that Bauer lacks the structure to meet the N2O feature, but then cites to how often/now N2O is discussed in Bauer.  However, as mentioned, since this is a catalyst composition claim, the same compound used the same way would have the same characteristics.  Furthermore, Bauer was relied upon to discuss the obviousness of adding silica and cerium oxide to the vanadia and titania supports.

	The remarks then argue on pg. 10, the following:
The N2O formation was not measured in Bauer, which is informative from the standpoint of, like Han, Bauer fails to address a similar problem/solution set as that being addressed in the present claim 1 (the lack of a common problem/solution emphasis in either of Han and Bauer is material, particularly when considering the Office Action’s reliance on general routine optimization assertions, which, in each case, lacks a suitable foundation for generalized range conversions).

In the Office Action there was noted the following:

Bauer was relied upon to disclose that in these same type of SCR catalysts, use of titania or other metals as the vanadium oxide support is known. The other compositions, although similar to the claimed compound and the Han reference, are not relied upon in the teaching of Bauer. The relevant portion of Bauer is that the vanadia support can include a blend of ceria along with titania or the use of ceria as an alternative to titania (para. 13).

	This is respectfully contended.  As stated, the structure and composition of the references are relevant.  Furthermore, how the references operate their conditions, such as temperature, may differ, but the same catalyst used in the same way would be effective to perform the same way.

	Next, the remarks on the bottom of pg. 10-the top of pg. 11 argues the following:
However, there cannot be ignored that Bauer teaches not to use its blend of material in other than a full blend from the standpoint of, for instance, thermal protection. In other words, Bauer teaches against usage of its material in other than a single layer blend; and, thus, when the entire reference is considered relative to its overall teachings, as is required to do under an obvious analysis, Bauer actually teaches away from usage of its described material in the manner set forth in the Office Action. In this regard, see particularly the discussion in the background of Bauer [0010]).

[0010] The application of SCR technology to treat NOx emissions from vehicular IC engines, particularly lean-burn IC engines, is well known. A typical prior art SCR catalyst disclosed for this purpose includes V205/W03 supported on Ti02 (see WO 99/39809). However, in some applications the thermal durability and performance of vanadium-based catalyst may not be acceptable.

Again, to pick and choose features from Bauer in an effort to modify Han, while ignoring the teach away content of Han, is submitted not to be a proper obviousness analysis. In other words, it is improper to choose only a facet of Bauer while ignoring the clear teaching away in Bauer to head in that direction. This being true, despite the layering already present in Han; in that, one fully reading each reference in their full context would avoid returning to the same problem solved in Bauer by avoiding layering and going with a full mix approach.

This is respectfully contended.
	Applicant cites to para. 10 of Bauer to support the position that Bauer teaches not to use its blend of material in another way, such as a full blend and therefore teaches against usage of its material in other than a single layer blend.  This is respectfully not agreed.  Bauer teaches discusses the prior art in para. 10 and only states what it typical in the prior art, citing to WO ‘809 and this reference does not mention any of the statements made by Applicant.  Respectfully, this portion of Bauer does not support Applicant’s position of picking and choosing from the reference.

	Next, the remarks on the bottom of pg. 11-page 12 argues the following:
Moreover, there was asserted in the Office Action that (emphasis added)—

Despite the fact that the other catalytic components of Bauer are not relied upon in the rejection, it is the position of the office that separating these layers rather than mixing them would have the same expected catalytic effect.

However, the Bauer reference, itself, describes that there is not achieved the same catalytic effect as alluded to in the Final Office Action, in that its single layer blend provides for the avoidance of the problems experienced in the art. In other words, Bauer specifically describes that there should be avoided contacting exhaust gas with a non-blended layer such as the noted V205/W03 supported on Ti02 (Par. 10) as the thermal durability and performance is described as not being acceptable for intended environments (See Par. [0010] of Bauer). Accordingly, the “same catalytic effect” assertion raised in the Office Action quoted immediately above is submitted not to be in accordance with a proper obviousness analysis wherein the overall disclosure of Bauer needs to be considered when making an obvious determination under the Graham standards noted in the Office Action.

This is respectfully not agreed.

	As argued above, Applicant cites to para. 10 of Bauer to support the position that Bauer taught against use of a single layer blend but this section of the reference is both prior art in Bauer (merely background) and also does not support applicant’s position.  The response focuses-in on the catalyst described in para. 10 as a non-blended layer but Bauer may not be citing to this catalyst because it is non-blended, but could be relying on it for another reason.
It is unclear, based on the words cited in para. 10 of the remarks, why Bauer considers this catalyst inferior.

	Next, the remarks on pg. 12 argue that:
“In addition to a lack of prima facie case of obviousness raised against claim 1 of the present application, the testing results outlined in the tables set forth in the present applications disclosure establish unexpected results, particularly relative to the referenced catalyst configuration of claim 1. In this regard, reference is made to the detailed discussion as to the unexpected results associated with the present invention found in the previous response which is incorporated herein by reference”.

	The specific features that show unexpected results are unclear and therefore unpersuasive.  Applicant is welcome to point at what is unexpected given the compositional differences of the material and to which examples provide such teaching.

	Next, the remarks argue on pg. 12 the following:
“Still further, the additionally cited prior art in the Final Office Action further fails to remedy the fundamental deficiencies associated with the combination of Han in view of Bauer as described above (particularly when considering that the ranges involved in those additional prior art references do not involve a common environment as the base prior art or a common goal; and thus the ranges are not compatible with that of the base prior art)”.

This is respectfully not agreed.  The reference were combined to show that it is known to add ceria, titania and silica to the vanadium support for use in an SCR.  These are common goals which are used in common environments.

	The remarks on pgs. 13-14 argue the newly added claims.
Claim 22

The present Amendment includes new independent claim 22 which finds support in original claim 4, Pars. [0048] to [0065] relative to material ranges, together with the following concerning non-catalytic supports and catalytic metal oxide characteristics:

[0044] In this case, the metal oxides can have catalytic activity during the SCR or contribute to catalytic activity. According to the invention, vanadium oxide and tungsten oxide, for example, have catalytic activity.

[0045] The metal oxides can also have little or no catalytic activity and can serve, for example, as substrate material. Such non-catalytic components serve, for example, to enlarge the inner surface area of the catalyst and/or to create a porous structure. Titanium oxide, for example, preferably serves as substrate material. It may contain proportions of other non-reactive or only slightly reactive metal oxides, such as silicon dioxide or aluminum trioxide. The substrate material is generally present in excess, wherein the catalytic component is generally applied to the surface of the inert component.

However these sections of the specification do not disclose all the features of newly added Claim 22.
	Specifically, the claim distinguishes between “the support” and the “catalytic oxide” in the first layer of the material.  It is unclear how this distinction is made since the compounds appear to be all mixed together in Applicant’s process, but the rest of the remarks appear to argue this feature.  This is found on pg. 14 of the remarks where the difference between the “binder’ in Bauer is intended to not read on this portion of the claim.  

See the remarks on the bottom of pg. 13 to the middle of pg. 14 as follows:
	Par. 13 of Bauer (on which the Examiner relies upon in an effort to modify Han above) reads as follows:

[0013] Accordingly, provided is a catalyst composition for treating exhaust gas comprising a blend of a first component and second component, wherein the first component is an aluminosilicate or ferrosilicate molecular sieve component wherein the molecular sieve is either in H+form or is ion exchanged with one or more transition metals, and the second component is a vanadium oxide supported on a metal oxide support selected from alumina, titania. zirconia. ceria. silica, and combinations thereof.


According to another aspect of the invention, provided is a catalytic washcoat comprising a catalyst blend as described herein.

The nature of the binder support material in Bauer is further described in its [0024], which reads:

[0024] In a preferred embodiment, the catalyst composition comprises a majority of vanadium component (including metal oxide support) relative to molecular sieve component (including iron), based on weight. In certain embodiments, the catalyst composition comprises a vanadium component and a molecular sieve component in weight ratio of about 1:1 to about 99:1. Preferably, the vanadium component and molecular sieve component are present in a weight ratio of about 2:1 to about 4:1, about 5:1 to about 10:1, or about 10:1 to about 50:1. Here, the vanadium component is calculated for the weight ratio based on the amount of oxide(s) of titanium oxide, oxide(s) of vanadium, and optionally oxide(s) for tungsten that are present in the blend and does not include other, non-catalytic metal oxides that are present, if any. Non-limiting examples of non-catalytic metal oxides that might be present in the composition include binders and other types of additives such as alumina, zirconia, ceria, silica, mixtures of alumina with zirconia or ceria, ceria coated on alumina, and mixed oxides, such as (non-zeolite) silica-alumina, alumina-zirconia, alumina chromia, and alumina ceria. Binders are distinct from the catalytic metal oxides in the composition because the binders are not promoted with a metal that is

catalytically active for SCR processes and/or have a much larger particle size

compared to the catalytic metal oxides. One skilled in the art will also appreciate that the ratios describe the relative proportions of catalytically active components in the blend and do not account of other components such as fillers, fibrous reinforcing agents, processing aides, water, and the like that might be present in various forms of the catalyst composition such as slurries, washcoats, and extrudable pastes.

Claim 22, on the other hand, features an arrangement that does not involve the cerium oxide as a support or binder, but rather claim 22 includes the ceria as a component of the catalyst material in the SCR catalyst (note the particle size differential, etc., discussion in Bauer above, and the distinction explained in Bauer as to the use of ceria in the context of a non-catalytic support material or binder material only (and thus not in conjunction with the catalytic metal oxides as established by the arrangement of current claim 22)).

	This argument is respectfully contended.  The catalyst components are the same, in this case the remarks are referring to ceria, and therefore the same compound would have the same effect.  See MPEP section 2112.01: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Next, the remarks on pgs 14-top of 15 argue the following:
This distinction between the asserted prior art’s different usage description of its ceria as a support or binder material only, as compared to the arrangement of the claim 22 wherein the ceria is described as within the grouping of the catalytic metal oxides (catalytic versus non-catalytic with the latter described in Par. [0045] of the present application as being “metal oxides ..[that]., have little or no catalytic activity”), precludes the reliance on the combination of Han and Bauer as representing the layer contents set out in claim 22. Again, as the Han and Bauer combination is relied upon as the foundation for each of the rejections raised in the Office Action, it is respectfully submitted that claim 22 is allowable relative to each of the asserted prior art obviousness rejections set out in the Summary Table above.

	This position is unpersuasive because the remarks state that the difference between the prior art’s usage and that is compared to the arrangement of claim 22.  Comparing usage and arrangement is not an equivalent comparison.  Nonetheless, categorizing how the ceria is used in both the claim and in the prior art does not distinguish the composition structurally.

Next, pg. 15 agues:
This is particularly true when considering the claim 22 is directed at the inventors’ surprising discovery made as to the relationship between cerium oxide and the ratio of N02/N0 as set out in [0027] repeated below.

[0027] Studies conducted by the inventors of the present application show that the conversion of nitrogen oxides with ammonia at low temperatures on SCR catalysts containing vanadium and cerium depends in particular on the composition of the nitrogen oxide. In the case that the nitrogen oxide consists only of nitrogen monoxide (NO), the conversion decreases as the cerium oxide content increases. However, this changes as the content of nitrogen dioxide (N02) increases. Thus, for example, with a nitrogen dioxide content of 75%, the conversion increases as the cerium oxide proportion increases; see FIGS. 6 and 7.

	As mentioned, the reference do indicate use of cerium oxide.  Furthermore, comparing how this is used vs. the composition is not an adequate comparison.  These arguments are respectfully traversed.

	Upon further review of the last office-action however, it became clear that the former rejection to claim 4 did not properly address the cerium concentration.  After a search, it is clear that this is novel.  Therefore claim 4 has been allowed as being dependent upon a rejected claim and claim 22 has similarly been made allowable pending amendment to any objections/other rejections made to the claim.  As a consequence, since the newly added claims 23-34 all depend on claim 22, these claims have similarly been made allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 8, 12, 13, 14, 18 are rejected on the ground of nonstatutory double patenting over claims 1 and 2, 6, 7, 8, 9, 15, 16, 17, 18 of U.S. Patent Application No.: 16/469866. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 2 of ‘866 cover the entirely of Claim 1 where “catalytic regions” is interpreted broadly to include catalytic layers. Alternatively, Claim 12 of ‘866 describes the regions as layers.  Furthermore, the additional intended use features of Claim 1 of this application are not structurally limiting on the compound in claim 1.  Therefore, the same structure in ‘866 would be effective to perform in the same way.
Claim 6 of ‘866 reads entirely on Claim 4 of this application.
Claim 7 of ‘866 reads entirely on Claim 5 of this application.
Claim 8, 9 of ‘866 read entirely on claims 7 and 8 of this application.
Claims 15, 16, 17 of ‘866 reads entirely on Claims 12, 13, 14 of this application.
Claim 18 of ‘866 reads entirely on claim 18 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (EP 2992956) and in view of Bauer (US Pub.: 2015/0224486).
As to Claims 1, 5, 6, 9 and 12, Han describes an SCR catalyst that includes a vanadia and titania top layer over a Fe or Cu-modified zeolite layer (see Figure 3).  The vanadia and titania is added in the form of a slurry (para. 12), which can be considered a mixture.  The catalyst is used to treat exhaust gases that contain NOx gases (para. 1).
Han does not describe that the vanadium oxide and titanium oxide material also contains silica and cerium oxide.
Bauer describes an SCR material that contains vanadium oxide supported on a metal oxide of titania, silica and combinations thereof (abstract).   Bauer teaches that the support can include ceria along with titania and silica in the vanadia portion of the catalyst (para. 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include silica along with the titania support for use in the vanadium oxide SCR support, as taught by Bauer for use with Han because the inclusion of silica in the vanadium oxide and titania-based catalyst is known to have predictable results.

	As to Claim 2, Bauer teaches that the SCR catalyst can have a vanadium-titania composition or vanadia-titania along with tungsten oxide (para. 28).

As to Claims 7 and 8, Han and Bauer teach that the sieve can include a BEA-type (see Table 2 of Han).  BEA-sieves have ring sizes of more than 8 tetrahedra.

	As to Claims 9 and 10, Han teaches applying the vanadia layer is overlaid onto the zeolite layer (para. 12).  This can be considered a complete application but can include the definition of “in certain regions” under Claim 10.

	As to Claim 11, Han teaches that the catalyst is deposited on a ceramic substrate, such as coerdierte, which is an inert substrate (para. 11).

	As to Claim 14, Han teaches that the NOx conversion rate ranges from 35-83 degrees C (table 2).

	As to Claim 15, Han teaches that in addition to the SCR catalyst (see above), there is a reducing agent injected upstream of the SCR (para. 11).

	As to Claim 21, although Han and Bauer do not teach that there is either no N2O formation or that it is 50ppm or less at a temperature from 180-450 degrees C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst would be effective to perform the same way.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Bauer as applied to claim 12 above, and further in view of Phillips (US Pub.: 2016/0136626).
The specification of this application states that the inclusion of cerium oxide will avoid the formation of nitrous oxide.
Han and Bauer do not teach the addition of this metal in the SCR.
Phillips describes an SCR catalyst (abstract) that includes a base metal that can include a base metal or a mixed oxide and a metal-containing molecular sieve (para. 54).  The base metal can include vanadium or vanadium supported on titania (para. 54).  Phillips explains that in addition to a titania support, the SCR support can be mixed with ceria (para. 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ceria to the titania support, as taught by Phillips for use with the SCR catalyst of Han and Bauer because supports that can include ceria in addition to titania are known to be equally effective with a reasonable expectation of success.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclusion of ceria in the SCR catalyst of Han and Bauer would reduce nitrous oxide formation because this application explains that inclusion of ceria is known to effectively reduce nitrous oxide in these types of catalysts used for the purpose.

Claims 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Bauer as applied to claim 1 above, and further in view of Haijun (CN 101396655).
Han explains that one of their SCR catalyst layers includes vanadia and titania, but does not describe how much.
Bauer explains that the support to the vanadia can include other compounds in addition to titania, such as ceria.
Neither describes the amounts claimed.
Haijun describes a titania-based multi-component catalyst used for SCR reduction (title).  The catalyst includes a V2O5-component in an amount of 5-15 wt% and 1-5 % of ceria (abstract).  The catalyst includes titania and other components (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include V2O5 in the SCR catalyst in an amount of 5-15 wt % and ceria in an amount of 1-5wt%, as taught by Haijun for use with the SCR layer-containing vanadia, titania and ceria of Han and Bauer because these concentrations are known to be effective for use in SCR catalysts.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Bauer as applied to claim 1 above, and further in view of Lu (US Pub.: 2016/0367975).
Lu describes an SCR catalyst that includes iron and a sieve (para. 37).  The sieve can include molecular sieves from more than one framework (para. 46, “mixtures thereof”).  Therefore, since Lu describes zeolites of more than one-type of framework, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lu views that combining two different zeolites together as within the scope of their invention.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two different zeolites modified by iron, as taught by Lu for use with the zeolite-containing layer in the SCR catalyst of Han and Bauer because mixing more than one framework is known to be effective for use in SCR catalysts.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Chapman (US Pub.: 2011/0138789).  Chapman describes an SCR catalyst (title and abstract) that can have a composition that includes V2O5 in an amount of 2wt% (para. 31), TiO2 in an amount of 81wt%, WO3 in an amount of 9 wt% and Silica in an amount of 10 wt % (para. 31).  This reference does not describe how much cerium is contained in the catalyst however.  It merely states that some cerium may be present.  One of ordinary skill would not know to add specifically 0.2-10 wt%.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 18, 2021